IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT NASHVILLE            FILED
                       JANUARY SESSION, 1999         March 11, 1999

                                                 Cecil W. Crowson
STATE OF TENNESSEE,        )                   Appellate Court Clerk
                                C.C.A. NO. 01C01-9804-CC-00176
                           )
      Appellee,            )
                           )
                           )    MARSHALL COUNTY
VS.                        )
                           )    HON. CHARLES LEE
CHARLES HAYES,             )    JUDGE
                           )
      Appe llant.          )    (Sentencing)


                ON APPEAL FROM THE JUDGMENT OF THE
                 CIRCUIT COURT OF MARSHALL COUNTY


FOR THE APPELLANT:              FOR THE APPELLEE:

CLIFFORD K. McGOWN, JR.         JOHN KNOX WALKUP
113 North Court Squ are         Attorney General and Reporter
Wa verly, TN 37185
                                DARYL J. BRAND
                                Assistant Attorney General
                                425 Fifth Avenu e North
                                Nashville, TN 37243

                                MIKE McCOWEN
                                District Attorney General
                                P.O. Box 45
                                Fayetteville, TN 37334



OPINION FILED ________________________

AFFIRMED IN ACCOR DANCE W ITH RULE 20

DAVID H. WELLES, JUDGE
                                OPINION

       The Defendant pleaded guilty to and was c onvic ted of two counts of

aggravated burglary, two counts of theft, an d one c ount of ev ading a rrest.

Sentencing was left to the discretion of the trial judge. On appeal, the Defendant

argues that his sentence is excessive. We disagree and affirm the judgment of

the trial cou rt.



       For the aggravate d burglary convictions (Class C felonies) the Defendant

was sentenced as a Range III persistent offender to consecutive terms of

fourteen years, six m onths a nd thirteen years, six m onths. O ne of his th eft

convictions was a Class D felony for which he was sentenced as a career

offender to twelve ye ars to be serve d conc urrently with his burglary sentences.

His other theft conviction was a Class E felony, for which he was sentenced to

six years as a career offender to be served consecutive to his aggravated

burglary sentences. For his misdemeanor evading arrest conviction, he was

sentenced to a concurrent term of eleven months and twenty-nine days. His

effective sentence for the se crimes w as thirty-four years. All sentences w ere

ordered served consecutively to the sentence he was serving on parole at the

time he comm itted these offenses .



       The trial judge ordered the sentences served consecutively because he

found that the Defenda nt is an o ffende r whos e reco rd of crim inal ac tivity is

extensive. The Defendant does not challenge this finding. It appears from the

record that he has over thirty felony convictions, including at least ten burglaries,



                                        -2-
six thefts, numerous other property offenses and two felony escape convictions.

He had b een re lease d on p arole just six months prior to committing the offenses

in the case sub judice. The trial court found the se ntenc es we re reas onab ly

related to the severity of the offenses and were necessary to protect society from

the Defe ndan t’s further criminal activity. The rec ord supports these findings. The

record also reflects that the trial court considered the sentencing princip als and

all relevant fa cts and c ircums tances .



       W e conc lude that no erro r of law re quiring a rever sal of th e judg men t is

apparent on the re cord. Ba sed up on a tho rough re ading o f the record , the briefs

of the parties, and the law governing the issues presented for review, the

judgment of the trial cou rt is affirmed in accord ance w ith Rule 20 of the Court of

Criminal Appeals of Tennessee.



                                   ____________________________________
                                   DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
JOHN H. PEAY, JUDGE


___________________________________
JERRY L. SMITH, JUDGE




                                            -3-